Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.

Response to Amendment
	The amendment filed on 12/1/2020 has been entered.  All previous 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariva (JP2004316548A) in view of Kim (US20150110653) and in further view of Wakabayashi (US20110254410).
Claim 1:  Kariva discloses an electric pump (Figs. 1-6) comprising a motor (note motor within 3); an impeller (7) rotated by the motor; a motor housing portion (note housing of 3) that houses the motor; an impeller housing portion (note bottom portion of 
Kariva is not explicit about circuit board 4 constituting a printed circuit board but such practice is common for pump controllers as taught by Kim (see controller 74 which is a printed circuit board).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a printed circuit board within Kariva’s circuit board arrangement like that in Kim as printed circuit boards can be produced quickly and cheaply.

However, Wakabayashi discloses a motor (Figs. 1-2) including an iron core (21, see paragraph 29) around which a coil (27) is wound a rotor that rotates when the coil is energized and the iron core is excited,-3-Application No. 16/334,715 and a motor housing portion including a peripheral wall portion (note resin structure 24 around 21 and/or the outer motor housing element of 1/11a) that surrounds the rotor, and the coil and the iron core are buried in the peripheral wall portion of the motor housing portion (Fig. 1) and also an impeller housing portion (note space around 9) defining an impeller chamber housing the impeller, the motor housing portion defining a rotor chamber (note space around 3/4) housing the rotor for rotation, and the impeller chamber is connected to the rotor chamber only through the impeller (Fig. 1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a motor arrangement as taught by Wabayashi into the apparatus of Kariva as it involves mere substitution of one component (Kariva’s motor) for another with a predictable expectation of success.
Claim 2:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses that the impeller housing portion is provided with a supporting rib (15) that supports the electronic component.
Claim 5:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses that the impeller housing portion is provided with a support pin (15) that supports the printed circuit board.
Claim 7:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses that the printed circuit board is arranged within a range from the motor housing portion to the introduction pipe portion in a direction of the rotation axis (Figs. 1-6).
Claim 9:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses that the number of electronic components (4a) mounted on a surface, of the printed circuit board, at a side of the motor housing portion (Fig. 3, side facing 3), is larger than the number of electronic components mounted on another surface of the printed circuit board opposite to the surface (see Figs. 1-6).
Claim 11:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses that an inner space (note space around 6 in Fig. 4) of the impeller housing portion houses the impeller, an axial size of the inner space does not extend toward the motor housing portion (Fig. 4), and a semidiameter of the inner space changes along a circumferential direction about the axis. (Fig. 4, Examiner noting that the semidiameter of the space must change along the edge of the space to accommodate the discharge opening/exit, which would mean an increased semidiameter at that circumferential position).
Claim 12:  Kariva, Kim and Wakabayashi teach the previous limitations.  Kariva further discloses the printed circuit board attached with a connector (14), the printed circuit board is not provided at a side, with respect to the motor, opposite to the impeller housing portion (Figs. 1-6).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariva (JP2004316548A) in view of Kim (US20150110653) and Wakabayashi (US20110254410) and in further view of Allaire (US20080240947).
Claim 4:  Kariva, Kim and Wakabayashi teach the previous limitations.  With regards to the discharge pipe portion of Kariva, while Kariva does not depict the interior of the discharge pipe portion inside of the pump chamber, such details are commonly known as evidenced by Allaire’s more clearly depicted pump chamber and its discharge pipe portion in Fig. 2, which depicts the interior portion of 3.  As can be appreciated by this depiction, the discharge pipe portion can be seen to comprise the top wall portion at the edge of the pump chamber, which, incidentally is the analagous top wall portion 12 of Kariva, which wall portion possesses a part supporting portion 15 which helps support the electronic component 4a.  It would have been obvious before the effective filing date of the invention to include the housing provisions taught by Allaire into the apparatus of Kariva as a successful accommodation of the discharge pipe and pump chamber in a small working space
Claim 6:  Kariva, Kim and Wakabayashi teach the previous limitations.  With regards to the discharge pipe portion of Kariva, while Kariva does not depict the interior of the discharge pipe portion inside of the pump chamber, such details are commonly known as evidenced by Allaire’s more clearly depicted pump chamber and discharge pipe portion in Fig. 2, which depicts the interior portion of 3.  As can be appreciated by this depiction, the discharge pipe portion can be seen to comprise the top wall portion at the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariva (JP2004316548A) in view of Kim (US20150110653) and in further view of Allaire (US20080240947).
Claim 10:  Kariva discloses the previous limitations.  Kariva does not disclose that the introduction pipe portion is substantially parallel with the discharge pipe portion.  However, Allaire teaches a pump which has an introduction pipe portion (1) substantially parallel with the discharge pipe portion (3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make the introduction pipe portion of Kariva angled like that of Allaire in order to route incoming and outgoing fluid paths within a narrow region, saving space around the pump device as the inlet/outlet can be situated on the same side of the pump and the pump can be positioned in tight areas.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has included the Wakabayashi reference to address the new claim limitations/arguments presented by Applicant.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.